Citation Nr: 1102289	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-29 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right middle finger fracture.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Mother


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1986 to December 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veteran Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for tinnitus, and 
entitlement to service connection for a left eye disorder are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a psychiatric disorder, to 
include depression and anxiety.

2.  In February 2010, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right middle finger fracture.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection for a 
psychiatric disorder, to include depression and anxiety, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation in excess 
of 10 percent for residuals of a right middle finger fracture 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may not 
withdraw a substantive appeal filed by the veteran personally 
without the express written consent of the veteran.  38 C.F.R. § 
20.204(c).

With regard to the issue of entitlement to service connection for 
a psychiatric disorder, to include depression and anxiety, and 
the issue of entitlement to an evaluation in excess of 10 percent 
for residuals of a right middle finger fracture, prior to the 
promulgation of a decision by the Board, the Veteran indicated 
that he wished to withdraw his appeal during a February 2010 
Board hearing.  As a result, no allegation of error of fact or 
law remains before the Board for consideration with regard to 
either issue.  As such, the Board finds that the Veteran has 
withdrawn his claims as to these issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as to the 
issue of entitlement to service connection for an psychiatric 
disorder, to include depression and anxiety; or the issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right middle finger fracture, and they are 
dismissed.


ORDER

The claim of entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety, is dismissed. 

The claim of entitlement to an evaluation in excess of 10 percent 
for residuals of a right middle fracture is dismissed. 


REMAND

A.  Bilateral Hearing Loss and Tinnitus

Generally, in disability compensation claims, VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
veteran qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d)(2) (West 2002 & Supp. 2009), 38 C.F.R. § 3.159(c)(4)(i) 
(2010).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

The evidence of record demonstrated current diagnoses of 
"probable Meniere's disease"; possible Costen's syndrome; 
tinnitus; asymmetric hearing loss, left greater than right; and 
bilateral Eustachian tube dysfunction.  According to his service 
personnel records, the Veteran's military occupation specialty 
was Combat Engineer and that he was routinely exposed to 
hazardous noise.  The evidence of record indicated that the 
Veteran's current hearing acuity disorder(s) may be related to 
his inservice exposure to noise; however, there is insufficient 
competent medical evidence of record to make decisions on the 
claims.  As such, the Board finds that a remand is warranted in 
order to afford the Veteran an audiological examination.  Id.

B.  Left Eye Disorder

In September 2006, the Veteran submitted a claim of entitlement 
to service connection for a left eye "infection."  Pursuant to 
this claim, the Veteran was afforded a VA examination in January 
2008.  Ultimately, the examiner rendered diagnoses of a 
"small[,] well-healed lineal scar" on the Veteran's left upper 
eyelid and bilateral meibomian gland dysfunction.  The examiner 
did not provide an etiological opinion.  "Once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one."  Barr v. Nicholson, 21Vet. App. 
303, 311 (2007).  Because the VA examiner did not render an 
etiological opinion, the Board finds that the January 2008 VA 
examination is inadequate for purposes of determining service 
connection.  As such, a remand for a supplemental opinion or a 
new examination is warranted.  Id.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an 
appropriate VA examination to determine the 
presence of hearing acuity disorders and, if 
any present, the etiology and severity 
thereof.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies, to include an audiogram, 
must be accomplished.  Specifically, the 
results of the audiological evaluation must 
state, in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  After a review 
of the examination findings and the entire 
evidence of record, the examiner must render 
an opinion, in light of the service and post-
service evidence of record, as to whether any 
found hearing acuity disorder, including 
Meniere's disease, Costen's syndrome, 
tinnitus, hearing loss; and Eustachian tube 
dysfunction, is related to the Veteran's 
military service, or to any incident therein, 
to include as due to noise exposure.  The 
Veteran's military occupational specialties, 
his history of inservice and post-service 
noise exposure, and any other pertinent 
clinical findings of record, must be taken 
into account.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot render an opinion without resorting to 
speculation, the examiner must thoroughly 
explain why an opinion requires speculation.  
The examination report must be typed.

2.  The RO must also request that the VA 
examiner who conducted the January 2008 left 
eye examination provide a supplemental 
opinion as to the relationship, if any, 
between the Veteran's current left upper 
eyelid scar and meibomian gland dysfunction 
and the Veteran's military service.  If the 
January 2008 examiner is no longer available, 
the Veteran must be afforded an appropriate 
VA examination to determine the presence of a 
left eye disorder, to include an upper eyelid 
scar and meibomian gland dysfunction, and, if 
any present, the severity and etiology 
thereof.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to the 
relationship, if any, between any current 
left eye disorder, including a left upper 
eyelid scar and meibomian gland dysfunction, 
and the Veteran's military service.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to speculation, the 
examiner must thoroughly explain why an 
opinion requires speculation.  The 
examination report must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
and associated with the Veteran's claims file 
that shows that notice scheduling the 
examination was sent to the last known 
address.  Documentation must be also be 
obtained and associated with the Veteran's 
claims file demonstrating any notice that was 
sent was returned as undeliverable.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
on appeal remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the claims 
must be returned to the Board for further 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


